FILED 

                                                                            JULY 01, 2014 

                                                                     In the Office of the Clerk of Court 

                                                                   W A State Court of Appeals, Division III 





                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION THREE



I   WALTER L. TAMOSAITIS PHD, an
    individual, and SANDRA B.
    TAMOSAITIS, representing the marital
    community,
                                                 )
                                                 )
                                                 )
                                                 )
                                                           No. 31451-1-111
                                                           (consolidated with
                                                           No. 31789-7-111)

                                                 )
                          Appellants,            )
                                                 )
           v.                                    )         PUBLISHED OPINION
                                                 )
    BECHTEL NATIONAL, INC., a Nevada             )

    Corporation, URS CORPORATION, a              )

    Nevada Corporation, FRANK RUSSO, an          )

    individual, GREGORY ASHLEY, an               )

    individual, WILLIAM GAY, an                  )

    individual, DENNIS HAYES, an                 )

    individual, and CAMI KRUMM, an               )

    individual,                                  )

                                                 )
                          Respondents.           )

           KORSMO, 1. -    After a series of escalating professional disagreements and souring

    interpersonal relationships, Dr. Walter Tamosaitis was reassigned by his employer at the

    request of the project's general manager, Bechtel National, Inc. (Bechtel), but did not

    lose any pay. Dr. Tamosaitis then brought state, federal, and administrative suits against
I

I

I
1
i
1    No. 31451-1-111; No. 31789-7-111

I    Tamositis v. Bechtel Nat 'I


I    numerous defendants, including this state court action against Bechtel and its employees

     Frank Russo and Gregory Ashley, for intentional interference with a business

     relationship. Because Dr. Tamosaitis failed to carry his burden of production with regard

     to proof of damages, we affinn. I

                                               FACTS

            Dr. Tamosaitis spent more than 40 years working in the chemical and nuclear

     industries, working for URS Corporation, its predecessors, and its subsidiaries during

     most of that time. Most recently, Dr. Tamosaitis worked for URS Energy and

     Construction, Inc. In 2003, Dr. Tamosaitis moved to Washington State to work for URS

     on its contract at the Hanford Waste Treatment Plant (WTP). From 2003 to 2010, he

     helped manage design and construction at the Hanford Nuclear Reservation.

            The design and construction of the WTP is a federal project under the purview of

     the United State Department of Energy (DOE). Bechtel is DOE's prime contractor on

     this project. URS in tum is a subcontractor for Bechtel.

            Prior to the reassignment at issue, Dr. Tamosaitis served as manager of the

     project's Research and Technology Group. Throughout 2009 and 2010, this group was



            I Although we doubt Dr. Tamosaitis's ability to satisty other elements of his cause
     of action, we do not address those elements in an effort to avoid cluttering the reporter
     volumes with dicta. Discussion of the other elements would not provide guidance to
     future litigants given the unique and highly fact specific nature of this case. Accordingly,
     we do not address the other arguments and nothing in this opinion should be read as
     endorsing the other elements at issue in this case.

                                                  2

                                                                                                    I
No. 31451-1-III; No. 31789-7-III
Tamositis v. Bechtel Nat 'I


responsible for closing "M3." M3 was the last ofa group of major issues identified in

2005-06 by a DOE review team (which included Dr. Tamosaitis) that needed to be solved

before other parts of the WTP's design and construction could proceed.

       In early 2010, Bechtel made a number of management changes on its end of the

project. Bechtel made Frank Russo the director of the WTP and moved Gregory Ashley,

another Bechtel employee, under Mr. Russo's direct supervision. Mr. Ashley had

previously been under the supervision of assistant director Bill Gay, a URS employee.

       For a number of reasons, Dr. Tamosaitis could not establish a good professional

relationship with Mr. Russo and Mr. Ashley. One large impediment was the increasing

pressure on Bechtel to close the M3 issue. In April of2010, DOE decided to condition

an approximately $5,000,000 incentive fee on Bechtel's ability to close M3 on June 30,

2010. Bechtel also hoped that timely closure of all of the review team issues would

persuade Congress to allocate an additional $50,000,000 to the WTP.

       It initially appeared that M3 would close on schedule. However, an unexpected

problem arose in the spring of 20 10 when outside engineers found a flaw in the testing

parameters that were used to validate the design functionality of the pulse jet mixers that

were to be installed at the WTP. Dr. Tamosaitis and a number of other engineering

professionals concurred in this finding and called for additional testing.

       Additional testing, however, would have prevented the timely closure of the M3

issue and jeopardized additional federal funding. Because Bechtel wanted nothing more

                                             3

No. 31451-1-III; No. 31789-7-III
Tamositis v. Bechtel Nat 'I


than to close M3 on time, Dr. Tamosaitis's concurrence in the call for additional testing

put him at loggerheads with Bechtel. To keep the M3 closure on schedule, Mr. Russo

solicited contrary opinions from other professionals, and also tried to get some of the

dissenting professionals to retract their opinions. This did not sit well with Dr.

Tamosaitis, but ultimately Bechtel and Mr. Russo prevailed in getting closure of the M3

issue on June 30, 2010.

       That same day, Mr. Russo sent an e-mail to the entire M3 team, congratulating

them on a job well done. The next day, Dr. Tamosaitis privately commented via e-mail

about Mr. Russo's e-mail to some of the consultants and professionals who had supported

his position. This e-mail contained some language about the Consortium for Risk

Evaluation with Stakeholder Participation (CRESP), one of the outside organizations that

advised Bechtel on the M3 closure issue. Dr. Tamosaitis's comments ended up being

forwarded to CRESPo CRESP's director found Dr. Tamosaitis's comments disparaging

and a misrepresentation of its position with regard to M3.

       CRESP expressed these concerns to Mr. Ashley, who then called Mr. Russo and

asked him to get Dr. Tamosaitis kicked off the WTP project. Mr. Russo then sent an e-

mail to URS's Bill Gay, saying, "Walt[er Tamosaitis] is killing us" and "Get him into

your corporate office today." CP at 1763, 1765. Mr. Gay removed Dr. Tamosaitis from

his role at the WTP.




                                              4

No. 31451-1-III; No. 31789-7-111
Tamositis v. Bechtel Nat 'I


       URS did not terminate Dr. Tamosaitis's employment and he did not lose any pay

as a result of the reassignment. However, Dr. Tamosaitis did lose some books and other

personal items of value when Bechtel and URS prohibited him from returning to his WTP

office after the reassignment. Dr. Tamosaitis's removal also negatively affected his

mental health, causing him to start taking depression and anxiety medication. Dr.

Tamosaitis further claimed that his removal negatively affected his professional

reputation throughout the sphere of DOE contractors and prevented him from advancing

to URS's executive pay grades. Finally, Dr. Tamosaitis presented some evidence

suggesting that his removal resulted in him not being considered for some other positions

at the WTP, although there was no evidence showing that any of these positions would

have resulted in higher payor benefits.

       A few months after his removal and reassignment, Dr. Tamosaitis brought this

cause of action against Bechtel, Mr. Russo, and Mr. Ashley for intentional interference

with his business relationship with URS-specifically, tortious interference with Dr.

Tamosaitis's employment relationship with URS. After a period of discovery and a

failed attempt to remove this case to federal court, the defendants brought a motion for

summary judgment. The trial court granted summary judgment on a number of grounds

and Dr. Tamosaitis appealed. He initially sought direct review by the Supreme Court, but

the motion was denied and the Supreme Court transferred the case to this court per RAP

4.2(e)(l).

                                            5



                                                                                            I
No. 31451-1-III; No. 3 I 789-7-III
Tamositis v. Bechtel Nat 'I


       While this appeal was pending, URS informed Dr. Tamosaitis in early 2013 that

he would not be receiving an incentive pay bonus for the first time in his history with the

company. URS stated that reinstatement of incentive pay would be conditioned on Dr.

Tamosaitis obtaining an assignment on another URS contract. Dr. Tamosaitis had not

worked on another URS contract since shortly after leaving the WTP. However, he still

received incentive pay in 20 II and 2012.

      Dr. Tamosaitis then moved in superior court for CR 60 relief based on his new

evidence of damages. The court denied the motion and Dr. Tamosaitis appealed that

decision to this court. The two appeals were consolidated.

      After the consolidation, URS formally terminated Dr. Tamosaitis's employment in

October 2013. Dr. Tamosaitis moved in his brief to supplement the record with evidence

of his termination. Bechtel moved to strike the brief containing the materials.

                                       ANALYSIS

       We address, in order, the summary judgment ruling, the motions relating to




                                             6

 I   I
     ,

     ]

     ,


I!
          No. 31451-1-111; No. 31789-7-111
          Tamositis v. Bechtel Nat 'I


          supplementation of the record, and the order denying CR 60 relief. 2
J
.~
                 Summary Judgment
,~




I                Review of summary judgment is pursuant to well understood principles. The

          appellate court engages in the same inquiry as the trial court. Mountain Park

          Homeowners Ass 'n v. Tydings, 125 Wn.2d 337,341, 883 P.2d 1383 (1994). "This court

          will affirm summary judgment if no genuine issue of any material fact exists and the

          moving party is entitled to judgment as a matter of law." Id. "All facts and reasonable

          inferences are considered in the light most favorable to the non-moving party, and all

          questions oflaw are reviewed de novo." Id. However, "a question of fact may be

          determined as a matter of law when reasonable minds can reach only one conclusion."

          Miller v. Likins, 109 Wn. App. 140, 144,34 P.3d 835 (2001).



                   2 RAP 10A(b) limits a respondent's brief to no more than 50 pages. Although the
          respondents' initial brief contains exactly 50 full pages, its excessive use of footnotes, 47
          in all, is clearly intended to circumvent the page limits set by RAP 1OA(b). Many of
          these footnotes take up a third of a page or more, and contain core facts and substantive
          argument intended to directly support the respondents' argument for affirming summary
          judgment. Had the respondents put these items in the body of their brief, the brief would
          have greatly exceeded the 50 page limit.
                   We have repeatedly told parties to make their argument in the body of their brief,
          not their footnotes. State v. Harris, 164 Wn. App. 377, 389 n.7, 263 P.3d 1276 (2011);
          State v. NE., 70 Wn. App. 602, 606 n.3, 854 P.2d 672 (1993); State v. Johnson, 69 Wn.
          App. 189, 194 nA, 847 P .2d 960 (1993). We have also rejected attempts to circumvent
          the page limits by trying to incorporate by reference pages from arguments made at the
          trial court. Diversified Wood Recycling, Inc. v. Johnson, 161 Wn. App. 859, 890,251
          P.3d 293 (2011). While the complicated nature of this case likely justified the need for
          over-length briefing, we have rules for seeking permission to file an over-length brief.
          RAP lOA(b).

                                                        7

I

I

.~
i    No. 31451-1-111; No. 31789-7-111
     Tamositis v. Bechtel Nat 'I
1
            "To prove tortious interference, the plaintiff must produce evidence sufficient to

     support all the following findings: (1) the existence of a valid contractual relationship or

     business expectancy; (2) the defendant's knowledge of and intentional interference with

     that relationship or expectancy; (3) a breach or termination of that relationship or

     expectancy induced or caused by the interference; (4) an improper purpose or the use of

     improper means by the defendant that caused the interference; and (5) resultant damage."

     Eugster v. City ofSpokane, 121 Wn. App. 799,811,91 P.3d 117 (2004). As previously

     stated, we solely address the final element of damages.

           Bechtel primarily argues that the "resultant damage" element requires some

     evidence of damages that are of pecuniary value and cites to Washington cases that stated

     as much in passing. See e.g., Newton Ins. Agency & Brokerage, Inc. v. Caledonian Ins.

     Grp., Inc., 114 Wn. App. 151, 158,52 P.3d 30 (2002). We now expressly hold that a

     claim of tortious interference with a business expectancy requires a threshold showing of

     resulting pecuniary damages.

           Washington courts have had few opportunities to consider what types of damages

     are compensable under this tort and none of those cases have dealt with the issue of

     whether anyone type of damages must be present as a threshold matter. See Cherberg v.

     Peoples Nat 'I Bank of Wash., 88 Wn.2d 595,564 P.2d 1137 (1977) (emotional distress);

     Mutual ofEnumclaw Ins. Co. v. Gregg Roofing, Inc., 178 Wn. App. 702, 315 P.3d 1143

     (2013) (loss of reputation), review denied, 180 Wn.2d 1011 (2014).

                                                  8

No. 3l45l-l-III; No. 3 1789-7-III
Tamositis v. Bechtel Nat 'I


       In the absence of local authority, the Washington State Supreme Court has

historically relied on the provisions of the Restatement (Second) ofTorts to guide the

development of this tort in Washington. See, e.g., Sea-Pac Co., Inc. v. United Food and

Commercial Workers Local Union 44,103 Wn.2d 800,699 P.2d 217 (1985); Calbom v.

Knudtzon, 65 Wn.2d 157,396 P.2d 148 (1964). Recently, Division Two of this court

partially adopted the Restatement's damages section for this tort. Mutual ofEnumclaw,

178 Wn. App. at 714. Following these examples, we too look to the Restatement for

guidance.

       The Restatement expressly characterizes this tort as one stemming from wrongful

interference with a business relationship that would be of pecuniary value. Restatement

(Second) ofTorts § 766B cmt. c (1979). The Restatement goes on to explain that this tort

generally does not cover other noncommercial relationships such as "interference with

personal, social and political relations." Id. In some states, a similar tort has been

recognized for tortious interference with some noncommercial activities, including

interference with gift or inheritance, interference with winning a prize contest, and

interference with obtaining benefits from natural resources. See id. § 774B and

accompanying Special Note. However, the Restatement notes that each of these

noncommercial activities involves some element of measurable pecuniary value. Id. §

766B cmt. c.




                                              9

No. 31451-1-111; No. 31789-7-111
Tamositis v. Bechtel Nat 'I


       Restatement § 766(B), cmt. (g), concerning the tort of interference with a business

expectancy, directs the reader to Restatement § 766, cmt. (t), which addresses the related

tort of interference with a contract. That comment expressly provides:

              The cause of action is for pecuniary loss resulting from
              interference. Recovery may also be had for consequential
              harms for which the interference was a legal cause.

Restatement (Second) ofTorts § 766 cmt. (t) (1979) (emphasis added).

       We conclude that the Restatement contemplates pecuniary loss as a threshold

element for recovery under the tort of interference with a business relationship just as it is

for the tort of interference with a contract. Additional damages may be recoverable in

conjunction with the pecuniary loss.

       Dr. Tamosaitis has not provided this court with any cases or other authority

supporting his position. He cites Cherberg to show that other forms of damages are

compensable under this tort. However, even the plaintiff in Cherberg showed some

minimal pecuniary loss, $3,100 in lost profits, before obtaining secondary forms of

damages. Cherberg, 88 Wn.2d at 600. The plaintiff in Mutual ofEnumclaw also

suffered some pecuniary loss, $530 in lost profits. Mutual ofEnumclaw, 178 Wn. App. at

710, 725.

       Courts outside of Washington have dismissed lawsuits brought under this tort for

the plaintiff s failure to prove any pecuniary loss. In at least one reported case a court

dismissed a cause of action under this tort at summary judgment because the employees,

                                             10 

     No. 31451-1-111; No. 31789-7-111
     Tamositis v. Bechtel Nat 'I


     who were wrongfully suspended, did not lose any pay. Kent v. Iowa, 651 F. Supp.2d

     910, 961 (S.D. Iowa 2009). The court observed that while the investigation, discipline,

     and rumor mill concerning certain allegations made the employees' jobs more difficult to

     perform, the fact that they still remained employed and had not lost any pay during the

     investigation precluded their cause of action due to a lack of pecuniary loss. Id. Kent is
l
a
I    factually similar and persuasive.


I
i
            The Appeals Court of Massachusetts addressed the necessity for proof of

     pecuniary loss resulting from interference with a business expectancy in Tech Plus, Inc.

     v. Ansel, 59 Mass. App. Ct. 12, 793 N.E.2d 1256 (2003). There a trial court had set aside 

I
   a verdict in favor of the plaintiff for interference with a business expectancy due to

     failure to prove pecuniary loss. Id. at 1260. Citing earlier rulings, the appellate court

     affirmed on the basis that plaintiff had failed to establish the pecuniary loss element of

     the tort. Id. at 1262-263.

            In another case, Pennsylvania's intermediate appellate court affirmed a dismissal

     where the plaintiff could only demonstrate reputational harm. Pelagatti v. Cohen, 370

     Pa. Super. 422, 435-36, 536 A.2d 1337 (1987). As the Pelagatti court aptly observed:

     "In the absence of pecuniary loss, an action for interference with contract brought for the

     purpose of recouping damages for loss of reputation only, would be nothing more than a

     defamation action under a different caption." Pelagatti, 370 Pa. Super. at 436.




                                                  11
                                                                                                   I
                                                                                                   I
                                                                                                   I
    1
    1
    ,
    I
    i!
    :~


~        No. 31451-1-III; No. 31789-7-III
         Tamositis v. Bechtel Nat 'I


                In Massachusetts, an appellate court reversed a jury verdict in favor of the plaintiff

         under this tort and ordered entry ofjudgment in favor of the defendant. Ratner v. Noble,
!
1
         35 Mass. App. Ct. 137,617 N.E.2d 649 (1993). The appellate court reversed the verdict


I        because there had been no evidence of pecuniary loss. Id. at 138-39. The plaintiff

         apparently only suffered reputational and possibly some emotional harm. Id. at 138.

I
1
                In the absence of any pecuniary loss, we hold that Dr. Tamosaitis's emotional

1        harm and speculative reputational harm are not recoverable under this tort. Recognizing
I

         this difficulty, Dr. Tamosaitis claims that the loss of his books and personal effects

I        should satisfy the element of pecuniary loss. While these belongings are of obvious
I        pecuniary value, their loss lacks any causal relation to the elements of this tort.

                "[T]he essence of the tort is damage to a business relationship or contemplated

         contract of economic benefit." Ratner, 35 Mass. App. Ct. at 138; Restatement § 766B.

         Dr. Tamosaitis's cause of action is for harm to his employment relationship with URS.

         Dr. Tamosaitis's books have no relationship to the conditions of his employment. While

         these two losses arose out of a common nucleus of facts, they are separate and distinct.

         Dr. Tamosaitis could have stated a replevin or conversion claim against Bechtel in his

         same complaint, but it does not mean that he can merge two distinct torts into one. See

         CR 18; Murphy v. Prosser, 96 Wash. 499,501,165 P. 390 (1917).




                                                                                                         f

                                                       12
                                                                                                         I
                                                                                                         J
                                                                                                         (
                                                                                                         1
No. 31451-1-111; No. 31789-7-111
Tamositis v. Bechtel Nat 'I


       Having not established that he suffered pecuniary losses from the reassignment,

Dr. Tamosaitis's action against Bechtel necessarily failed. Accordingly, we affirm the

lower court's grant of summary judgment for the defendants.

       Record Arguments

       Before reaching the merits of the CR 60 issue, we must first resolve Dr.

Tamosaitis's motion to supplement the record with evidence of his termination and

Bechtel's corresponding motion to strike his brief.

       We deny Dr. Tamosaitis's motion to supplement due to his failure to comply with

the Rules of Appellate Procedure. Dr. Tamosaitis brought his motion in the body of his

brief. The only motion that a party can make in the body of their brief is a dispositive

motion or a motion for attorney fees. RAP lO.4(d); RAP 18.1(b). A motion to

supplement the record under RAP 9.11 is nondispositive.

       Dr. Tamosaitis also asks this court to take judicial notice of these same facts under

ER 201. However, a motion to take judicial notice under ER 201 is nondispositive, and

is still an attempt to supplement the record, which requires compliance with RAP 9.11

and IO.4(d).

       Because Dr. Tamosaitis extensively cited to these inadmissible documents in his

second reply brief, Bechtel asks this court to strike his reply brief. Striking the reply brief

would further delay the appeal by requiring us to give Dr. Tamosaitis leave to fix his

reply brief; we thus deny the motion to strike. RAp· 10.7. Instead, we will simply ignore

                                              13 

J


J
     No. 31451-1-III; No. 31789-7-II1


I
     Tamositis v. Bechtel Nat 'I


     the offending portions of the reply brief. Becerra v. Expert Janitorial, LLC, 176 Wn.
1
     App. 694, 730, 309 P.3d 711 (2013) ("We deny the motion to strike. This court is aware

j    of what is properly before us and what is not. We have not considered material that is not

     properly before us in deciding this case."),3 review granted, 179 Wn.2d 1014,318 P.3d

     279 (2014).

            Accordingly, the motion to supplement and the motion to strike are both denied.

            CR 60(b)

            We conclude that the superior court did not err when it refused to vacate its

     summary judgment order. We review a trial court's ruling under CR 60(b) for an abuse

     of discretion. Showalter v. Wild Oats, 124 Wn. App. 506, 510,101 P.3d 867 (2004).

     Discretion is abused if it is exercised without tenable grounds or reasons. State ex rei.

     Carroll v. Junker, 79 Wn.2d 12,26,482 P.2d 775 (1971).

            Here, Dr. Tamosaitis sought relief under CR 60 by claiming that he had new

     evidence of damages. To support his motion, he provided this court with documents

     showing that he had lost his incentive pay and that URS would not consider him for any

     other positions at the WTP. Rather than bringing his motion under CR 60(b)(3), the

     provision expressly reserved for newly discovered evidence, he brought his motion under




             3 Even if we were to consider the evidence of Dr. Tamosaitis's termination, we
     would reach the same result because this after-occurring evidence could not have affected
     the trial court's ruling that is under review.

                                                  14 

     I
     ,
     j

     !
     J    No. 31451-1-III; No. 31789-7-III
     i    Tamositis v. Bechtel Nat 'I
     ~
     I

 f

 ,
     1    CR 60(b)(11), a catchall provision.
I
1                Dr. Tamosaitis took this tact because motions under (b )(3) can only be brought

J         within one year of the entry ofjudgment. CR 60(b). However, "[t]he use ofCR

j         60(b)(11) should be confined to situations involving extraordinary circumstances not
.1
          covered by any other section of the rule." In re Marriage ofYearout, 41 Wn. App. 897,

          902,707 P.2d 1367 (1985) (internal quotation marks omitted). In other cases where

          parties have tried to use CR 60(b)( 11) to skirt the one year limit on motions brought

          under CR 60(b)( 1)-(3), this court has soundly rejected those attempts as violating the

          spirit of the rule. Friebe v. Supancheck, 98 Wn. App. 260, 267, 992 P.2d 1014 (1999);

          Bergren v. Adams Cnty., 8 Wn. App. 853, 857, 509 P.2d 661 (1973). We agree with

          those cases and hold that the superior court did not abuse its discretion by denying Dr.

          Tamosaitis's CR 60 motion.

                 Dr. Tamosaitis tries to distinguish these decisions by speculating-without any

          supporting evidence-that Bechtel manipulated the timing ofURS's bonus decision to

          come just after the CR 60(b )(3) one year time limit. That, however, presents another

          problem of causation. Dr. Tamosaitis has no new evidence showing that any person or

          entity other than DRS had any part in these new adverse actions. But, even assuming that

          Dr. Tamosaitis had prima facie evidence establishing a causal link through DRS to

                Bechtel, the trial court still did not err in refusing to grant the motion. CR 60

          reliefwill not be granted when the new evidence is a change in facts that had not yet

                                                      15 

·.


     No. 31451-1-III; No. 31789-7-III 

     Tamositis v. Bechtel Nat 'I 



     occurred at the time judgment was entered. State v. Dorosky, 28 Wn. App. 128, l33, 622

     P.2d 402 (1981). Stated differently, newly occurring evidence is not the same as newly

     discovered evidence for purposes ofCR 60. Accordingly, the trial court did not abuse its

     discretion in denying the motion.

           Affirmed.




                                                                           .
     WE CONCUR: 





                                                16